Citation Nr: 1120888	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-24 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1969 to January 1973.

This matter arises before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In August 2009, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.

The Board notes that the Veteran's claim on appeal was previously characterized as a claim of service connection for posttraumatic stress disorder (PTSD).  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having PTSD and a depressive disorder.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

The Veteran claims that an attack in Thailand led to his currently diagnosed acquired psychiatric disorder.  He further claims that he was treated at a hospital on Udorn Air Force Base on at least two occasions and that his psychiatric problems resulted in an Article 15 reprimand.  However, the Veteran's complete personnel records, namely his 201 file, have not been associated with the claims file.  Although the RO requested pages from the Veteran's personnel file, his complete 201 file has never been associated with the claims file.  Such records would be relevant to the issue claimed on appeal, and VA has a duty to obtain those records. On remand, the RO should attempt to obtain them.  

Furthermore, despite the Veteran's statements regarding his treatment at the hospital, it is unclear if the RO ever requested medical records from the Udorn Air Force Base hospital or clinical records from the National Personnel Records Center (NPRC).  Therefore, the record needs to be developed in order to adjudicate the claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or other appropriate repository of records and request any available clinical records pertaining to the Veteran's reported treatment at the hospital at Udorn Air Force Base for the period from March 1972 to April 1972.  The search should include any archived or retired records.  If no records are available, please make specific note of that fact in the claims file.

2.  Undertake any necessary development to independently verify the above-referenced stressors, including securing the Veteran's complete 201 personnel file and contacting the U.S. Army and Joint Services Records Research Center or other appropriate agency.  JSRRC should provide any available information that might corroborate the Veteran's alleged in-service stressor from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


